COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                       NOS.
2-07-096-CR
                                                2-07-097-CR
                                                2-07-098-CR
 
 
DAMON OCHOA                                                                  APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On December 1, 2006,
appellant pled guilty to delivery of a controlled substance, methamphetamine,
of four or more, but less than 200, grams; delivery of a controlled substance,
methamphetamine, of 400 grams or more; and to being a felon in possession of a
firearm.  In accordance with appellant=s plea bargains, the trial court sentenced him to twenty years= confinement on the first delivery charge,  twenty-five years= confinement plus a $1 fine on the second delivery charge, and fifteen
years= confinement on the felon in possession of a firearm charge, all to be
served concurrently.  Appellant did not
file any motions for new trial.  On March
29, 2007, he filed a pro se notice of appeal from his convictions.
On April 2, 2007, we sent appellant a
letter explaining our concern that we lacked jurisdiction over the appeals
because, among other things, the notice of appeal was not timely filed.  We also informed appellant that the appeals
would be dismissed for want of jurisdiction unless he or any party desiring to
continue the appeals filed, on or before April 12, 2007, a response showing
grounds for continuing the appeals.  See Tex.
R. App. P. 44.3.  Appellant timely
filed a response, but it does not show grounds for continuing the appeals.
Appellant=s notice of appeal
was due on or before January 2, 2007.  See
Tex. R. App. P. 4.1(a),
26.2(a)(1).  Because appellant did not
timely file a notice of appeal, we do not have jurisdiction over these
appeals.  See Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
522 (Tex. Crim. App. 1996).




Accordingly, we dismiss the appeals for want of
jurisdiction.[2]  See Tex.
R. App. P. 43.2(f).
PER CURIAM
PANEL D: 
LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
May 10, 2007




[1]See Tex.
R. App. P. 47.4.


[2]Dismissal is also appropriate
because the trial court=s certification of appeal in all
three cases states that each case Ais a
plea-bargain case, and the defendant has NO right of appeal.@ 
See Tex. R.
App. P. 25.2(a)(2), 43.2(f); Cooper v. State, 45 S.W.3d 77, 81
(Tex. Crim. App. 2001).